DETAILED ACTION
	This is in response to the amendment filed on March 14th 2022.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 3/14/22, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 

Applicant’s arguments, see pg. 8-10, with respect to the rejection(s) of claim(s) 1-16 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beatty et al. US 2016/0315955 A1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bordin US 2014/0170275 A1 in view of Dhanabalan et al. US 2016/0373361 A1 and Beatty et al. US 2016/0315955 A1.

Regarding claim 1, Bordin discloses:
receiving, by a processer from a first output of a first embedded device of an appliance, a first set of data configured to be received at a second embedded device (computer system with processor is connected to appliance with multiple embedded devices and receives data – see Figs. 19-20, paragraphs 158-163 and 204-208);
receiving, by the processor from a second output of the second embedded device of the appliance, a second set of data configured to be received at a first embedded device input (computer system with processor is connected to appliance with multiple embedded devices and receives data – see Figs. 19-20, paragraphs 158-163 and 204-208);
generating, by the processor, a data of interest from the first set of data and the second set of data, wherein the data of interest comprises one or more of functionality data associated with the functionality of the appliance, and real-time data associated with real-time information received by the appliance (record data regarding functionality of the appliance, and real-time data as the data is timestamped – paragraphs 217-218 and 245-246);
providing, by the processor to the second embedded device input, the first set of data (transmit data between elements/devices – see Fig. 2);
providing, by the processor to the first embedded device input, the second set of data (transmit data between elements/devices – see Fig. 2).; and
transmitting, by the processor and to a remote server, the data of interest  (communicate with remote computer – see paragraphs 153, 158 and 237).

Does not explicitly disclose determining, by the processor, a time of transmission based on the transmission preferences, and transmitting … at the time of transmission but this is taught by Dhanabalan as an appliance that optimizes network traffic by transmitting data at a schedule time (paragraph 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bordin to schedule data transmission as taught by Dhanabalan.  Dhanabalan teaches this optimizes network traffic (abstract, paragraph 22).

The combination of Bordin and Dhanabalan does not explicitly disclose determining by a cloud platform running on the remote server, anomalous behavior of the appliance based on the data of interest.  But this is taught by Beatty as using real-time appliance data to determine anomalous behavior (see abstract, Fig. 4, paragraphs 4, 23, and 43-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bordin and Dhanabalan with the anomalous behavior detection taught by Beatty for the purpose of managing a smart appliance.  Beatty teaches that smart appliances have security vulnerabilities (paragraph 3), so it is useful to analyze data at a network device to block malicious activity or alert a user (paragraph 8).

Regarding claim 2, Bordin discloses the first embedded device is an interface controller associated with an interface of the appliance (user interface for control of appliance – paragraphs 249-250); and
the second embedded device is a logic controller associated with controlling one or more logical functions of the appliance (control appliance function – abstract, paragraph 128).

Regarding claim 3, Bordin discloses receiving, by the processor and from a remote server, instructions associated with the appliance, wherein the instructions indicate one or more of machine-readable instructions and at least one executing device (receive recipe from server which is instructions for the appliance – see paragraphs 60-64, 89-93, also paragraph 167 and Fig. 1;
transmitting, by the processor and to the at least one executing device, the machine-readable instructions (send instructions – Fig. 2, paragraphs 141-143); and
receiving, by the processor and from the at least one executing device, a response to the machine-readable instructions (receive response via sensors, and/or user interface and controls – paragraph 229); and
transmitting, by the processor and to the remote server, a confirmation that the instructions were successfully executed, wherein the confirmation may comprise the response (send record to server which indicates success/failure – paragraphs 231-234).

Regarding claim 4, Bordin discloses identifying an interface status of the appliance as provided in the instructions (obtain status – paragraph 254); and
applying, by the processor, and to the first embedded device, the interface status of the appliance until receiving the response (communicate with embedded device and receive response – Fig. 2).

Regarding claim 6, Bordin discloses navigating a menu program (menu based user interface – paragraph 249);
extracting by the processor, menu data by manipulating the menu program according to an extraction procedure, wherein the extraction procedure copies data provided by the pages of the menu program (menu is displayed – paragraphs 250-251, Table 1; this display is the result of “extracting” the menu from the code and copying for display); and
determining by the processor that menu data meet the one or more transmission preferences (menu allows for communication with server when desired – see paragraph 249).

Regarding claim 7, Bordin discloses the one or more transmission preferences are provided by the remote server (receive data from remote server – paragraph 134; data relates to “transmission preferences” because it is requested and thus a preference has been expressed for transmission, see paragraph 97).

Regarding claim 8, Bordin discloses the one or more transmission preferences are associated with data characteristics that identify data for transmission to the remote server (transmit record or specific data to server – see and paragraphs 248-249, 319).

Regarding claim 9, it is a non-transitory computer readable medium that corresponds to the method of claim 1; therefore it is rejected for the same reasons.

Regarding claims 10-12 and 14-16, they correspond to the previously presented dependent claims and thus are rejected for the same reasons.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bordin and Dhanabalan and Beatty in view of Bach et al. US 2017/0023256 A1.

Regarding claims 5 and 13, the combination of Bordin, Dhanabalan and Beatty does not explicitly disclose the interface status of the appliance is one of locked and unlocked but this is taught by Bach as an appliance that is either locked or unlocked using the interface (paragraph 53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include the lock/unlock interface status taught by Bach.  One of ordinary skill in the art would have appreciated that a lock status can provide increased safety (see Bach paragraph 5).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Reinhardt et al. “Detecting Anomalous Electrical Appliance Behavior based on Motif Transition Likelihood Matrices” 2016 IEEE Conference Smart Grid Conference, discloses detecting anomalies in appliances / IoT things using real time data – see Abstract, Sections I, II.
Brian US 2019/0230147 A1 discloses a method of servicing consumer appliances using remote connection (abstract).
Gary, JR. et al. US 2017/0163438 A1 discloses a system for remote control of appliances (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975